971 F.2d 765
297 U.S.App.D.C. 302
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Harry Alphonso BOWLEG, Appellant,v.DEPARTMENT OF JUSTICE, et al.
No. 91-5171.
United States Court of Appeals, District of Columbia Circuit.
June 5, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' motion for summary affirmance, and the response thereto, it is


2
ORDERED that the motion for summary affirmance be granted.   Appellant's claims related to the constitutionality of his arrest, conviction and deportation are based on issues that were finally decided in prior actions, therefore those claims are barred by the doctrine of  res judicata.   See Park Lane Hosiery Co. v. Shore, 439 U.S. 322, 326, n. 5 (1979);   McCord v. Bailey, 636 F.2d 606, 609-10, n. 3 (D.C.Cir.1980), cert. denied, 451 U.S. 983 (1981).   Appellant's challenges to the Board of Immigration Appeals' finding of deportability are barred by the statute of limitations.   See 8 U.S.C. § 1105a(1).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.